In a proceeding pursuant to CPLR article 78 to review a determination of the Commissioner of the Department of Consumer Affairs revoking petitioner’s commercial refuse removal license, the appeal (by permission) is from an order of the Supreme Court, Kings County (Jones, J.), dated August 11, 1980, which, inter alia, annulled the determination and remitted the matter to the appellant commissioner for further proceedings. The appeal brings up for review so much of an order of the same court dated November 21, 1980, as, upon granting appellant’s motion to reargue, adhered to its original decision. Appeal from the order dated August 11,1980 dismissed as academic, without costs or disbursements. Said order was superseded by the subsequent order granting reargument. Order dated November 21, 1980 reversed, insofar as reviewed, without costs or disbursements, order dated August 11, 1980 vacated and proceeding dismissed. The order revoking petitioner’s license was dated February 19,1980 and received February 22, 1980, to become effective March 6, 1980. This proceeding was not commenced until July 9,1980, more than four months later (see CPLR 217) and is therefore time barred. Damiani, J. P., Gulotta, Margett and Bracken, JJ., concur.